                           Case 3:19-mc-00136-RMS Document 7 Filed 11/27/19 Page 1 of 1
                                                                                                                   Civil- (Dec-2008)
                                                              HONORABLE:         Robert M. Spector
                                   DEPUTY CLERK A. Campbell                 RPTR/ECRO/TAPE FTR
      TOTAL TIME:                   hours 28    minutes
                                      DATE:  11/27/2019     START TIME: 9:39am         END TIME: 10:07am
                                                         LUNCH RECESS         FROM:            TO:
                                                 RECESS (if more than ½ hr)   FROM:            TO:

      CIVIL NO.             3:19-mc-136(RMS)



                                    USA                                              Harold Chen
                                                                                             Plaintiff’s Counsel
                                      vs
                                Allan Mann                                           David Ring
                                                                                             Defendant’s Counsel

                                                COURTROOM MINUTES- CIVIL

                             Motion hearing                            Show Cause Hearing
                              Evidentiary Hearing                      Judgment Debtor Exam
                          ✔ Miscellaneous Hearing Int Appr


          .....#          Motion                                                         granted      denied       advisement
           .....#         Motion                                                         granted      denied       advisement
           .....#         Motion                                                         granted      denied       advisement
           .....#         Motion                                                         granted      denied       advisement
           .....#         Motion                                                         granted      denied       advisement
          .....#          Motion                                                         granted      denied       advisement
          .....#          Motion                                                         granted      denied       advisement
          .....           Oral Motion                                                    granted      denied       advisement
          .....           Oral Motion                                                    granted      denied       advisement
          .....           Oral Motion                                                    granted      denied       advisement
         .....            Oral Motion                                                    granted      denied       advisement
          .....              Briefs(s) due                   Proposed Findings due                 Response due
       ✔ ............. financial affidavit has been filed in 18cr279                                       filed   docketed
       ✔ ............. oral notice of appearance by David Ring on behalf of Allan Mann               ✔ filed       docketed
         .............                                                                                     filed   docketed
         .............                                                                                     filed    docketed
          .............                                                                                    filed   docketed
          .............                                                                                    filed   docketed
          ............                           Hearing continued until                              at

Notes: Defendant detained pending extradition
